DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the separated heat carrier particles” on line 1 and the term “the lot heat carrier particles” on line 2 of claim 6 lack an antecedent basis.
The term “the reheater” on line 1 of claim 7 lacks an antecedent basis.
The term “the pyrolysis reaction” of claim 8 lacks an antecedent basis. 
	Regarding claim 18, “a stream of hot heat carrier particles” should be recited as ---the stream of hot heat carrier particles---.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paisley et al (5,326,919).
Paisley discloses a process of pyrolysis plastic feed stream to monomer as shown in the figure 1. Stream 24 polymer feed is contacted with hot particles 18 streamclaims 4 and 13. Both the polymer feed and the hot particles 18 is lifted up together by diluent streamclaims 2, 3, 12 22 in reactor 2. In reactor 2, the plastic feed is pyrolyzed at a temperature of from 650 to 1000oC to produce an effluent 26 containing monomeric products and the hot particlesclaims 9 and 16. This effluent is fed out from the topclaims 4, 13, and 19 of the reactor into cycloneclaims 10, 17, and 20 28 for separating into a gaseous product stream 30 and a particle stream 6. This particle stream 6 is fed to heater 4 for reheatedclaim 14 and limitation of claim 6 in the 103 rejection before it is recirculated back as stream 18 for reuse. The gaseous product stream 30 is cooled (quenched) in cooler 12claim 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al (5,326,919).
Paisley et al discloses a process as discussed above.
Paisley does not disclose the shape of the heat carrier particles is spherical as recited in claim 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Paisley process by using spherical heat carrier particles to arrive at the applicant’s claimed process since it is expected that any particles with any shape would yield similar results provided that it can carry enough heat for the reaction except that the criticality can be shown by applicant.
The limitation of claim 6 is discussed in the 102 rejection.
Regarding claim 7, Paisley discloses using fuel gas to heat the heat carrier particles (col. 4, lines 28-31).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al (5,326,919) in view of Garrett et al (4,153,514).
Paisley discloses a process a discussed above.
Paisley discloses the gaseous products is cooled (quenched) in cooler 12. 
Paisley does not disclose using a cooling liquid as recited in claim 8. However, Garrett disclose using water a cooling medium to cool the gaseous product from pyrolysis (col. 9, line 66 to col. 10, line 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Paisley process by using water as the cooling medium to cool down the gaseous product of the pyrolysis to arrive at the applicant’s process since it is expected that using any cooling medium would yield similar results except the criticality can be shown.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772